Exhibit 10.3

FIRST AMENDMENT TO THE

AVON PRODUCTS, INC. 2008-2012 EXECUTIVE INCENTIVE PLAN

This FIRST AMENDMENT is made to the Avon Products, Inc. 2008-2012 Executive
Incentive Plan, (the “Plan”) by AVON PRODUCTS, INC., a corporation duly
organized and existing under the laws of the State of New York (the “Company”).

INTRODUCTION

Effective January 1, 2011, the Company wishes to amend the Plan to require that
both a Change in Control plus as “Separation from Service” as defined in
Internal Revenue Code Section 409A occur before any vesting of Awards or payment
of Awards (“a double-trigger Change in Control”) and to permit the Committee to
establish a 2011 Transition Incentive Cash Program and a 2011-2012 Transition
Incentive Cash Program that is not required to pay Awards in the year following
the end of the relevant performance period.

AMENDMENT

NOW, THEREFORE, the Company hereby amends the Plan, effective as of January 1,
2011 to read as follows:

1. By adding in Section 2, the definition of “Change in Control Good Reason” to
read as follows:

““Change in Control Good Reason” means any of the following:

(i) a material diminution in the Participant’s base compensation;

(ii) a material diminution in the Participant’s authority, duties or
responsibilities;

(iii) a material diminution in the authority, duties or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that the Participant report to a corporate officer or employee
instead of reporting directly to the Board;

(iv) a material diminution in the budget over which the Participant retains
authority;

(v) a material change in the geographic location at which the Participant must
perform services; or

(vi) any other action or inaction that constitutes a material breach by the
Company of the agreement under which the Participant provides services.



--------------------------------------------------------------------------------

For purposes of this definition, a Participant shall not be deemed to have
incurred a termination of employment for a Change in Control Good Reason unless:

 

  (x) the condition constituting a Change in Control Good Reason occurs during
the period commencing with the date of the Change in Control and ending on the
second anniversary of the date of the Change in Control; and

 

  (y) the Participant provides written notice to the Company of the existence of
the condition constituting a Change in Control Good Reason within ninety
(90) days of the initial existence of the condition constituting a Change in
Control Good Reason and the Company or one of its Affiliates is given thirty
(30) days to cure such condition.”

2. By amending in Section 2, the definition of “Change in Control” by adding a
sentence at the end thereof to read as follows:

“If a Participant is a party to an employment agreement with the Company,
“Change in Control” shall have the meaning set forth in such agreement.”

3. By adding in Section 2, the definition of “Separation from Service” to read
as follows:

““Separation from Service” means a separation from the service of the Company or
an Affiliate within the meaning of Section 409A of the Code.”

4. By adding a new Section 5.4(d) to read as follows:

“(d) The Committee may establish a 2011 Transition Incentive Cash Program (“2011
Program”) as an additional Annual Incentive Award grant under this Plan as part
of the Company’s implementation of providing incentive compensation during
overlapping three-year performance periods. The 2011 Program shall be subject to
the provisions of this Plan except that the Committee may, in lieu of the
provisions of this Section 5.4, establish (i) the date of payment of the Annual
Incentive Award under the 2011 Program past the date set forth in this
Section 5.4, and (ii) the extent to which a Participant shall have the right to
receive an Annual Incentive Award under the 2011 Program following a Separation
from Service by the Company without Cause, upon retirement, death, disability or
following a Change in Control. Notwithstanding the preceding, the final
paragraph of Section 5.4(d) shall be applicable to the 2011 Transition Plan as
if the 2011 Transition Plan was a Long-Term Incentive Award.”

 

2



--------------------------------------------------------------------------------

5. By deleting Section 6.4(d) and substituting therefore the following:

“(d) Prior to the payment of a Long-Term Incentive Award for any Long-Term
Performance Period, if (w) and (x) occurs, where (w) is a Change in Control
which occurs prior to the date the Long-Term Incentive Award is paid, and where
(x) is a Separation from Service following such Change in Control which either:
(y) is a voluntary Separation from Service for a Change in Control Good Reason;
or (z) is a Separation from Service that satisfies certain conditions
established by the Committee (including, but not limited to Separation from
Service by the Company without Cause or a Separation from Service due to
retirement, death or disability, or another specified type of Separation from
Service), then the Participant’s Long-Term Incentive Award will be calculated,
and paid, if payable, promptly following the Participant’s Separation from
Service for (y) or (z), subject to Section 6.5, and in accordance with (i),
(ii) or (iii) below:

(i) If the Separation from Service occurs at any time before the first half of
the Long-Term Performance Period, the Long-Term Incentive Award is fully vested
and calculated as if the Long-Term Incentive Award had been achieved at target
but prorated;

(ii) If the Separation from Service occurs on or after the first half of the
Long-Term Performance Period and before the end of such Long-Term Performance
Period, the Long-Term Incentive Award is fully vested and calculated as if the
Award had been achieved at target, without proration;

(iii) If the Separation from Service occurs after the end of the Long-Term
Performance Period but before the payment of the Long-Term Incentive Award, the
Committee shall establish the vesting and the calculation method for the
Long-Term Incentive Award.

Effective upon a Change in Control, each outstanding Long-Term Incentive Award
must be continued in accordance with its terms and conditions in effect on the
date of the Change in Control. If the Long-Term Incentive Awards are not so
continued, notwithstanding the other provisions of this Section 6.4(d), the
Long-Term Incentive Award shall be paid in cash, at target, without proration,
promptly following the Change in Control.”

6. By adding a new Section 6.4(e) to read as follows:

“(e) The Committee may establish a 2011-2012 Transition Incentive Cash Program
(“2011-2012 Program”) as a Long-Term Incentive Award program under this Plan as
part of the Company’s implementation of providing incentive compensation during
overlapping three-year performance periods. The 2011-2012 Program shall be
subject to the provisions of this Plan except that the Committee may, in lieu of
the provisions of Section 6.4(a) and (b), establish (i) the date of payment of
the Long-Term Incentive Award

 

3



--------------------------------------------------------------------------------

past the date set forth in Sections 6.4(a) and (b) and (ii) the extent to which
a Participant shall have the right to receive a Long-Term Incentive Award under
the 2011-2012 Program following a Separation from Service by the Company without
Cause, termination of a Participant’s employment with the Company or upon
retirement, death or disability.”

7. By adding a new Section 6.5 to read as follows:

“6.5. Six-Month Wait under Section 409A. To the extent that an Award is a
non-exempt amount payable under a “nonqualified deferred compensation plan” (as
defined in Code Section 409A) upon a Separation from Service (other than death)
and if the Participant is a “specified employee” (as that term is defined in
Code Section 409A and pursuant to procedures established by the Company) on a
Participant’s Separation from Service, then any Annual Incentive Award or
Long-Term Incentive Award payable under this Plan will not be paid to the
Participant during the six-month period immediately following the Separation
from Service. Instead, the Award that would have been payable to the Participant
shall be paid on the first day of the seventh month following the Participant’s
Separation from Service.”

8. Section 7.1(a) is amended by adding the following sentence at the end
thereof:

“On and after a Change in Control, the Committee may not amend or terminate any
Award in a manner that adversely affects such Award without the consent of the
holder of the Award.”

9. Section 7.5(c) is amended by changing the second sentence thereof as follows:

“The Company’s obligations under this Plan are not assignable or transferrable
except that the Company’s obligations hereunder shall become the obligations of
a company which acquires all or substantially all of the assets of the Company
or any company into which the Company may be merged or consolidated.”

 

4



--------------------------------------------------------------------------------

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this First Amendment.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on the
2nd day of March, 2011.

 

AVON PRODUCTS, INC. By:  

/s/ Lucien Alziari

  Name:   Lucien Alziari   Title:   SVP, HR